Name: Commission Regulation (EC) No 339/2006 of 24 February 2006 amending Annex XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the rules for importation of live bovine animals and products of bovine, ovine and caprine origin Text with EEA relevance
 Type: Regulation
 Subject Matter: America;  Asia and Oceania;  agricultural activity;  means of agricultural production;  animal product;  international trade;  agricultural policy;  Europe
 Date Published: nan

 25.2.2006 EN Official Journal of the European Union L 55/5 COMMISSION REGULATION (EC) No 339/2006 of 24 February 2006 amending Annex XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the rules for importation of live bovine animals and products of bovine, ovine and caprine origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the first paragraph of Article 23 thereof, Whereas: (1) In its opinions of 2001 on the geographical risk of Bovine Spongiform Encephalopathy (BSE) in Brazil, Chile, El Salvador, Nicaragua, Botswana, Namibia and Swaziland, the Scientific Steering Committee (the SSC) concluded that the occurrence of BSE in native cattle of those countries was highly unlikely. As a consequence, they were included in the list of countries exempted from certain TSE-related trade conditions for live bovine animals and products of bovine, ovine and caprine origin. (2) In its updated opinions adopted in February 2005 and August 2005 on the geographical BSE risk of certain third countries, the European Food Safety Authority concluded that the occurrence of BSE in native cattle of Brazil, Chile, El Salvador, Nicaragua, Botswana, Namibia and Swaziland is not highly unlikely. Therefore those countries should no longer be exempted from the TSE-related trade conditions for live bovine animals and products of bovine, ovine and caprine origin. (3) Regulation (EC) No 999/2001 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on The Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex XI to Regulation (EC) No 999/2001 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1974/2005 (OJ L 317, 3.12.2005, p. 4). ANNEX Annex XI to Regulation (EC) No 999/2001 is amended as follows: (a) In Part A, in the second subparagraph of point 15(b), the list of countries is replaced by the following:  Argentina  Australia  Iceland  Nouvelle CalÃ ©donie  New-Zealand  Panama  Paraguay  Singapore  Uruguay  Vanuatu. (b) In part D, point 3 is replaced by the following: 3. Point 2 shall not apply to imports of bovine animals born and continuously reared in the following countries:  Argentina  Australia  Iceland  Nouvelle CalÃ ©donie  New-Zealand  Panama  Paraguay  Singapore  Uruguay  Vanuatu.